Title: To Thomas Jefferson from P. Lambert, 2 September 1824
From: Lambert, P.
To: Jefferson, Thomas


                            Monsieur,
                            
                                Nlle Orléans
                                ce 2 Septembre 1824.
                        Agréez, je vous prie, l’hommage que je présente, içi, au compagnon de Franklin, au doyen des philosophes occidentaux, de quelques apperçus nouveaux qui peuvent fournir, à la physique, le fil d’Ariadne, pour se tirer du labyrinthe où, malgré la grande découverte de Newton, elle languit, depuis si longtems, sans progrès.  Les fruits de l’Amérique appartiennent à celui qu’elle considère comme son père : en m’acquittant d’un devoir envers lui, j’ose attendre, en retour, l’aide de ses conseils et de ses lumières.Que ceux qui n’admettent point, avec les anciens, le mouvement essentiel à la matière, conviennent du moins que le créateur a pu douer essentiellement, de mouvement les élémens premiers de la matière—et ma théorie démontre que ce seul acte du tout puissant, suffiroit pour produire tout ce que nous voyons.  L’affinité et l’attraction ne sont plus que des accidents de ce premier et unique principe.  Le mouvement est l’attribut essentiel des molécules de la matière.  L’affinité le produit de leur rencontre—l’attraction le résultat de leur formation en corps.  Le mouvement n’est jamais détruit, mais seulement modifié—Il est la loi des atomes—l’affinité, celle de leur agglomération—l’attraction, celle des corps qui en proviennent—de ces trois lois fondamentals, résultent tous les phénomènes, et découle avec facilité leur explication satisfaisante.Peut-être vois-je, en père, ces conceptions que j’ai enfantées: aussi, ne m’occuperai-je de leur développement qu’après avoir obtenu, en Amérique, l’opinion de 
Thomas Jefferson et d’Edouard Livingston; et, d’Europe, celle d’un petit nombre de 
savans que je consulte, également, à ce sujet.Veuillez, Monsieur, agréez la profonde vénérationvotre très humble et très obéissant serviteur
                            P. Lambert Editors’ Translation
                            Sir,
                            
                                New Orleans,
                                September 2, 1824
                        As Franklins’s companion, as the most senior member of the western philosophers, please accept, as a token of my gratitude, these new glances that might be able to give physics the vital lead needed to get out of the labyrinth in which, despite Newton’s great discovery, it has been languishing for so long, without making any progress.  the fruits of America belong to the person it considers its father: by fulfilling my obligation towards him, I dare expect, in return, to be helped by his advice and his lights.Those who, like the Ancients, do not accept the existence of the movement that is essential to matter, should at least agree that the creator could essentially endow the raw elements of matter with movement – and my theory demonstrates that this sole action of the All Powerful would suffice to produce everything we see.  Affinity and attraction are nothing but accidents of this first and unique principle.  Movement is the essential attribute of molecules of matter. Affinity is the product of their meeting  -   attraction is the result of their formation as a body.  Movement is never destroyed, but only modified – It is the law of atoms – affinity is the law of their agglomeration – attraction is the law of bodies that come from it – all phenomena result from these three fundamental laws, and their satisfactory explanation follows from them with ease.Perhaps it is as a father that I look upon these concepts, which I brought forth, so I will deal with their development only after having obtained, in America, the opinion of Thomas Jefferson and Edward Livingston; and, from Europe, the opinion of a small number of scholars whom I am also consulting regarding this matter.Please, Sir, accept the deep venerationyour very humble and very obedient Servant
                            P. Lambert